Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1, 4-5, 14-18, 20, 23, 26, and 45-72 drawn to a method of treating chemotherapy-induced peripheral neuropathy (CIPN)) in the reply filed on April 20, 2021, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific species selected from SEQ ID NOs: 1-54 as SEQ ID NO: 31) in the reply filed on April 20, 2021, is acknowledged.  

Status of Claims
Claims 1-44 were originally filed on February 19, 2019. 
The amendment received on July 6, 2020, canceled claims 2, 6-13, 19, 21-22, 24-25, 28-30, and 32-42; and amended claims 1, 3-5, 15-16, 20, 23, 26-27, and 31.  The amendment received on April 20, 2021, canceled claims 3, 27, 31, and 43-44; amended claims 1, 5, 14-15, 17, and 23; and added new claims 45-72.  The amendment received on December 21, 2021, canceled claims 14, 50-51, 53, 56-57, and 70; amended claims 1, 5, 15, 18, 23, 45-49, 54-55, and 58-69.
Claims 1, 4-5, 15-18, 20, 23, 26, 45-49, 52, 54-55, 58-69, and 71-72 are currently pending and claims 1, 4-5, 15-18, 20, 23, 26, 46-49, 52, 54-55, 58-61, and 71-72 are under consideration as claims 45 and 62-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 20, 2021.

Priority
The present application claims status as a 371 (National Stage) of PCT/US2017/048582 filed August 25, 2017, and claims priority under 119(e) to U.S. Provisional Application No. 62/380,048 filed on August 26, 2016. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on December 21, 2021, is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1 as open-ended where the method administers one of four agents; namely, (1) 100% identity to a bcl-w protein with any N-/C-terminal additions; (2) 100% identity to one of SEQ ID NOs: 2-3 and 46-47 with any N-/C-terminal additions; (3) a polypeptide having at least 80% identity to one of SEQ ID NOs: 2-3 and 46-47 thereby encompassing polypeptides having up to 4 amino acid differences for SEQ ID NOs: 2-3 and 46 and up to 3 amino acid differences for SEQ ID NO: 47 and must bind Bax; or (4) a mimetic of bcl-w that is internally cross-linked (i.e., a cross-link between any two amino acids within the mimetic), is at least 80% identical to one of SEQ ID NOs: 2-3 and 46-47 thereby encompassing polypeptides having up to 4 amino acid differences for SEQ ID NOs: 2-3 and 46 and up to 3 amino acid differences for SEQ ID NO: 47 and must bind Bax.
Regarding claim 46, please note that the Examiner is interpreting the scope of claim 46 as open-ended requiring at least 80% identity to one of SEQ ID NOs: 2-3 and 46-47 thereby encompassing polypeptides having up to 4 amino acid differences for SEQ ID NOs: 2-3 and 46 and up to 3 amino acid differences for SEQ ID NO: 47 and must bind Bax.

Regarding claim 48, please note that the Examiner is interpreting the scope of claim 48 as open-ended where any 1 to 4 amino acid residues of one of SEQ ID NOs: 2-3 and 46-47.  It is noted that the substitutions can be conservative or non-conservative substitutions.  
Regarding claim 49, please note that the Examiner is interpreting the scope of claim 49 as open-ended where any 1 to 3 amino acid residues of one of SEQ ID NOs: 2-3 and 46-47.  It is noted that the substitutions can be conservative or non-conservative substitutions.  However, as further articulated in the 112(d) rejection below, when there are 3 substitutions in SEQ ID NO: 47, the percent identity of the resulting polypeptide is 80% identity, which is required in claim 1. 
Regarding claim 54, please note that the Examiner is interpreting the scope of claim 54 as open-ended where any 3 amino acid residues of one of SEQ ID NOs: 2-3 and 46-47 are substituted as long as the polypeptide has an internal cross-link.  It is noted that the substitutions can be conservative or non-conservative substitutions.  
Regarding claim 55, please note that the Examiner is interpreting the scope of claim 55 as open-ended where any 2 amino acid residues of one of SEQ ID NOs: 2-3 and 46-47 are substituted as long as the polypeptide has an internal cross-link.  It is noted that the substitutions can be conservative or non-conservative substitutions.
Regarding claims 58-59, please note that the Examiner is interpreting the scope of claims 58-59 as open-ended requiring 100% identity to SEQ ID NO: 31 where each Xaa is an alpha, alpha-disubstituted non-natural amino acid with olefinic side chains (claim 58), or (S)-2-(4-pentenyl)Ala-OH or (R)-2-(4-pentenyl)Ala-OH (claim 59).  It is noted that SEQ ID NO: 31 has three Xaa residues located at positions 13, 17 and 18.    
Regarding claims 60-61, please note that the Examiner is interpreting the scope of claims 60-61 as closed-ended requiring 100% identity and the same length to SEQ ID NO: 31 where each Xaa is an alpha, alpha-disubstituted non-natural amino acid with olefinic side chains (claim 60), or (S)-2-(4-

Response to Arguments
Applicant’s arguments, see Response, filed 12/21/21, with respect to claim objections have been fully considered and are persuasive.  The objections of claims 5, 18, and 60 have been withdrawn. 

Applicant’s arguments, see Response, filed 12/21/21, with respect to 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 50-51 and 56-57 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

Applicant’s arguments, see Response, filed 12/21/21, with respect to 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 50-51 and 56-57 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

Applicant’s arguments, see Response, filed 12/21/21, with respect to 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 58-61 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

Applicant’s arguments, see Response, filed 12/21/21, with respect to 112(d) rejection have been fully considered and are persuasive.  The rejection of claim 14 as being of improper dependent form for  of the claim upon which it depends has been withdrawn.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 48 recites where the polypeptide comprises an amino acid sequence that is identical to the amino acid sequence of SEQ ID NOs: 2-3 and 46-47 except for 1 to 4 amino acid substitutions relative to the amino acid sequence of SEQ ID NOs: 2-3 and 46-47.  However, claim 48 is dependent claim 46, which is dependent upon claim 1.  Claim 1 is directed to where the polypeptide comprises an amino acid sequence that is at least 80% identical to the amino acid sequence of SEQ ID NOs: 2-3, 46 or 47.  As discussed in the “Sequence Interpretation” section above, 80% identity to SEQ ID NO: 47 corresponds to up to 3 different amino acid residues.  As such, when the polypeptide is identical to SEQ ID NO: 47 except for 4 amino acid substitutions.  However, claim 1 only encompasses up to 3 different amino acid residues including up to 3 amino acid substitutions.  Thus, the scope of claim 48 encompasses an embodiment that does not further limit the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Maintained/Modified Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 15-18, 20, 23, 26, 46-49, 52, 54-55, and 71-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Note: this rejection is limited to a polypeptide and a bcl-w mimetic.  A bcl-w protein and a fragment thereof comprising SEQ ID NOs: 2, 3, 46, or 47 is fully supported.  Also please note that the rejection has been updated in light of Applicants’ amendments. 
Independent claim 1 includes a “polypeptide comprising an amino acid sequence that is at least 80% identical to the amino acid sequence of SEQ ID NO: 2-3, 46, or 47” and a “bcl-w mimetic that is an internally cross-linked polypeptide that is at least 80% identical to the amino acid sequence of SEQ ID NO: 2-3, 46, or 47”.  The interpretation of a polypeptide and a mimetic is described above in the “Sequence Interpretation” section where a polypeptide or bcl-w mimetic has up to 4 amino acid 
There is no conserved structure for the aforementioned polypeptide and the only conserved structure for the aforementioned bcl-w mimetic is an internal cross-link.  However, whether there is an internal cross-link present or not, the prior art does not teach or suggest a correlation between polypeptides and/or mimetics comprising this cross-link and the function of binding to Bax, e.g., see Pease-Raissi et al., Neuron 96:373–386 (2017) at p. e4, 4th paragraph; Figures 5 and 6A-C (cited in the IDS received on 4/2/20), teaching that the bcl-w mimetic having the amino acid sequence identical to instant SEQ ID NO: 31 where the Xaa’s at positions 13 and 17 are pentenyl alanine and where the Xaa at position 18 is norleucine binds to IP3R1.  Walensky et al. U.S. Patent No. 10,106,590 B2 at Figures 1A and 2A (cited in the IDS received on 4/2/20), teaches polypeptides and/or mimetics of bcl-2, bcl-w, and bcl-xL where two polypeptides/mimetics of the BH4 domains of bcl-w have one substitution (i.e., L22A or D16K) and one polypeptide/mimetic of the BH4 domains of bcl-w have two substitutions (i.e., D16K and G32D).  Walensky et al. also found a region of homology at the N-terminus of each bcl protein that includes alpha-helix 1 (See Walensky specification, col. 70, lns 40-56; Figure 1).  However, Walensky et bcl-2 binding capacity to Bax (See Walensky specification, col. 70, lns 57-67; col. 71, lns 39-67 to col. 72, lns 1-16; Figures 3, 9-13).  As such, Walensky et al. recognizes a necessary core structure of a BH4 domain of bcl-2 that is needed to bind to Bax, but the prior art does not recognize a necessary core structure of a BH4 domain of bcl-w that is needed to bind to Bax.  Therefore, the claims are directed to polypeptides/mimetics with a certain function but no correlated structure associated with that function. Without such structure, the specification does not convey possession of the breadth of the claimed genus.   
Alternately, the written description requirement may be met by provided a representative number of species of the genus. In this, the specification teaches that the internally cross-linked bcl-w polypeptide is selected from the group consisting of the amino acid sequence set forth in SEQ ID NOs: 4-32, 50 and 51 (See instant specification, pg. 3, 1st paragraph; pg. 18-19) where these sequences encompass three substitutions including the location of the internal cross-link and from 2 to 5 deleted residues at the N- and/or C-terminus.  Moreover, these internally cross-linked polypeptides can have up to 10 substitutions (See instant specification, pg. 3, 1st paragraph).    The instant specification also teaches that the amino acid sequence of the BH4 domain of bcl-w is SEQ ID NO: 2 (note: 23 amino acids in length) (See instant specification, pg. 12, last paragraph).  As such, at least 80% identity correlates to polypeptide sequences having up to 4 differences with SEQ ID NO: 2-3 or 46 and up to 3 differences with SEQ ID NO: 47 where these differences include any substitutions, deletions, and/or additions.  In the examples, the naturally occurring BH4 domain of bcl-w is utilized to determine that the BH4 domain of bcl-w binds to IP3R1 (See instant specification, pg. 60, last two paragraphs).  However, the instant specification fails to identify a core sequence or residues necessary for a polypeptide comprising at least 80% identity to the BH4 domain of bcl-w to function in binding to Bax.  Thus, the instant specification fails to demonstrate that any of the polypeptides or bcl-w mimetics function in binding to Bax.  Therefore, the instant specification is not sufficient for the skilled artisan to envisage polypeptides or bcl-w mimetics having at least 80% identity to SEQ ID NO: 2-3, 46, or 47 which preserve function nor to envisage those substitutions, deletions, and/or additions with an expectation that function will be preserved.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, claims 1, 4-5, 15-18, 20, 23, 26, 46-49, 52, 54-55, and 71-72 do not meet the written description requirement.

Applicants’ Arguments
	Applicants contend that the claimed invention is fully supported when considering the context of the present disclosure and the knowledge in the art at the priority date regarding BH4 domains whereby the skilled person would have readily concluded that Applicants were clearly in possession of the polypeptides and bclw mimetics of the claimed invention (See Applicant’s Response received on 12/21/21, pg. 16).  More specifically, Applicants assert that the amino acid sequences and structures of the bclw, Bcl2 and BclXL BH4 domains were known as of the effective filing date along with the sequence alignment between these domains, and thus, an ordinary skilled artisan would have appreciated that the bclw, Bcl2 and BclXL BH4 domain sequences and structures could be used to identify sequence- and structure-based similarities and differences to determine which amino acids in a bclw BH4 domain are conserved among bclw, Bcl2 and BclXL and which amino acids in the bclw BH4 differ from the Bcl2 and BclXL BH4 domains (See Applicant’s Response received on 12/21/21, pg. 14-15).  Moreover, Applicants XL as evidenced by the Pease-Raissi and Walensky references (See Applicant’s Response received on 12/21/21, pg. 15).  Furthermore, the application as filed teaches how to vary SEQ ID NOs: 2, 3, 46, and 47 while retaining binding to Bax (See Applicant’s Response received on 12/21/21, pg. 15).

Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive for the following reasons.
In response to Applicant’s argument that the claimed invention is fully supported when considering the context of the present disclosure and the knowledge in the art at the priority date regarding BH4 domains whereby the skilled person would have readily concluded that Applicants were clearly in possession of the polypeptides and bclw mimetics of the claimed invention, it is found persuasive.  MPEP §2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  Although it is acknowledged that a claimed invention is fully supported when considering the context of the present disclosure and the knowledge in the art at the priority date.  However, general genus teachings in the present disclosure do not provide the requisite support of a necessary core structure, sequence, or amino acid residues that each claimed subgenus must have in order to function as claimed.  Similarly, the known naturally occurring amino acid structure and/or sequence of the full length bclw protein and/or the BH4 domain of bclw, bcl2, and bclXL does not necessarily correlate to a necessary core structure, sequence, or amino acid residues that each claimed subgenus must have in order to function in a desired manner without evidence to the contrary.  
Capon and Falkner cases cited by Applicants is acknowledged.  However, the holding in those cases is not dispositive as to whether the claimed invention satisfies the written description requirement.  Although it is acknowledged that examples are not necessary, that an actual reduction to practice, or that a per se rule requiring the recitation of a known structure is needed to meet the written description requirement as held by the Federal Circuit in Falkner and that there is no need to reiterate known structures or formulas that are known in the art as held by the Board in Capon, the issue in the instant case is not whether there is a structure/function correlation between a known structure and a function.  Rather, the question is whether there is adequate support in the instant disclosure and/or in the art to support that Applicants are in possession of a representative number of the claimed bclw polypeptides and mimetics, which encompass bclw structures not known in the art.  More specifically, as discussed in the rejection above, the claimed bclw polypeptides and mimetics are NOT known structures in the art, i.e., a polypeptide comprising at least 80% identity to SEQ ID NOs: 2-3 or 46-47 thereby encompassing up to any 4 amino acid differences for SEQ ID NOs: 2-3 and 46 and up to any 3 amino acid differences for SEQ ID NO: 47 or a bclw mimetic comprising an internal crosslink located at any two locations within the mimetic and has at least 80% identity to SEQ ID NOs: 2-3 or 46-47 thereby encompassing up to any 4 amino acid differences for SEQ ID NOs: 2-3 and 46 and up to any 3 amino acid differences for SEQ ID NO: 47.  The Office maintains that the claimed invention does not satisfy the written description requirement. 
The importance of structure/function correlations was highlighted by the courts (Abbvie Deutschland v. Janssen Biotech and Centorcor Biologics, App. No. 2013-1338, -1346 (Fed. Cir., July 1, 2014)). The Abbvie case involved antibodies and written description. The court stated: “We have held that “a sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568– 69).”. The courts then further stated: “With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus.” (emphasis added) and then state: " Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established correlation. Instead, Abbvie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity. Moreover, the ’128 and ’485 patents do not describe any common structural features of the claimed antibodies. The asserted claims attempt to claim every fully human IL-12 antibody that would achieve a desired result, i.e., high binding affinity and neutralizing activity, and cover an antibody as different as Stelara, whereas the patents do not describe representative examples to support the full scope of the claims.” 
In the instant case, as discussed in the rejection above, the instant disclosure fails to provide evidence and/or data to suggest a necessary structure that each bclw polypeptide and/or mimetic must contain in order to bind to Bax, and thus, treating CIPN in a subject.  The fact that the natural amino acid sequence of the bclw BH4 domain is known and is known to bind Bax does not support or suggest what structure is needed for a polypeptide or mimetic that is modified to exhibit the same function as the naturally occurring fragment.  Similarly, the sequence alignment between the natural NH4 domain of bclw, bcl2, and bclXL also does not support or suggest what structure is needed for a polypeptide or mimetic that is modified to exhibit the same function as the naturally occurring fragment; especially given that the BH4 domain of bcl2 and bclXL bind to Bax but do not result in treating CIPN in a subject (See instant Example 3).  Although the instant disclosure describes SEQ ID NOs: 4-32 and 48-53, which encompass 
	Additionally, as discussed in the rejection above, the instant disclosure only demonstrates that the full length bclw protein and the full length bclw BH4 domain (i.e., claimed SEQ ID NO: 2) bind to Bax and treat CIPN in a subject (See instant Examples 3-4).  Although instant Examples 4 and 12-13 reference a bclw BH4-SAHB (i.e., stabilized alpha-helix of bcl2 domains), there is no indication what the sequence of this mimetic is.  Pursuant to MPEP 2163.05(I)(B), [t]he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326-27 (CCPA 1981) (disclosure of a single method of adheringly applying one layer to another was sufficient to support a generic claim to "adheringly applying" because one skilled in the art reading the specification would understand that it is unimportant how the layers are adhered, so long as they are adhered), given that there are only two specific species (i.e., the two specific examples reduced to practice in Examples 3-4 only comprise the full length naturally occurring bclw BH4 domain) demonstrating the claimed function, the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.  Therefore, even though the instant specification is deemed to support possession of the full length bclw protein and any polypeptide that comprises SEQ ID NO: 2 (i.e., the natural full length BH4 domain), Applicants have not demonstrated a representative number of species within the claimed genera to constitute possession of the claimed genera.  
	Accordingly, the rejection is maintained as Applicants’ arguments are found unpersuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 15-18, 20, 23, 26, 45-49, 52, 54-55, and 71-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating , does not reasonably provide enablement for treating chemotherapy-induced peripheral neuropathy (CIPN) in a human subject in need thereof by administering a therapeutically effective amount of (1) a bclw fragment comprising SEQ ID NOs: 3, 46, and 47; (2) a polypeptide or bcl-w mimetic comprising an internal cross-link and is at least 80% identical to SEQ ID NOs: 2, 3, 46, or 47, (3) a polypeptide or bcl-w mimetic comprising an internal cross-link and is at least 85% identical to SEQ ID NOs: 2, 3, 46, or 47, (4) a polypeptide or bcl-w mimetic comprising the amino acid sequence of SEQ ID NOs: 2-3, 46 or 47 except with 1-4 substitutions relative to the amino acid sequence of SEQ ID NOs: 2-3, 46, or 47, irrespective of whether the substitutions are located on the non-interacting face of the BH4 domain, (5) a polypeptide or bcl-w mimetic comprising the amino acid sequence of SEQ ID NOs: 2-3, 46 or 47 except with 1-3 substitutions relative to the amino acid sequence of SEQ ID NOs: 2-3, 46, or 47, irrespective of whether the substitutions are located on the non-interacting face of the BH4 domain, and/or (6) a polypeptide or bcl-w mimetic comprising the amino acid sequence of SEQ ID NOs: 2-3, 46 or 47 except with 1-2 substitutions relative to the amino acid sequence of SEQ ID NOs: 2-3, 46, or 47, irrespective of whether the substitutions are located on the non-interacting face of the BH4 domain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in MPEP §2164.01(a), “there are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is ‘undue’.”  These factors include, but are not limited to:
1.         The breadth of the claims;
2.         The nature of the invention;
3.         The state of the prior art;

5.         The level of predictability in the art;
6.         The amount of direction provided by the inventor;
7.         The presence or absence of working examples;
8.         The quantity of experimentation necessary needed to make or use the invention based on the disclosure.
See In re Wands USPQ 2d 1400 (CAFC 1988).
The eight In re Wands factors are applied to claims 1, 4-5, 15-18, 20, 23, 26, 45-49, 52, 54-55, and 71-72 as follows:

The Breadth of the Claims and The Nature of the Invention
Although addressing that the human subject is need of treatment of chemotherapy-induced peripheral neuropathy (CIPN) and where the human subject can be treated by administering a therapeutically effective amount of a bcl-w protein, a fragment thereof comprising SEQ ID NO: 2-3, 46, or 47, a polypeptide comprising an amino acid sequence that is at least 80% identical to SEQ ID NO: 2-3, 46, or 47 (hereinafter referred to as “the polypeptide”), or a bcl-w mimetic that is an internally cross-linked polypeptide and has at least 80% identity to SEQ ID NO: 2-3, 46, or 47 (hereinafter referred to as “the mimetic”) where the fragment, polypeptide and mimetic bind to Bax (See claim 1), there is no common core structure or sequence shared among the polypeptides or mimetics to suggest that an ordinary skilled artisan can extrapolate the efficacy of one sequence, e.g., a polypeptide comprising the naturally occurring BH4 domain of bcl-w (i.e., SEQ ID NO: 2) or SEQ ID NO: 31, to non-structurally related sequences.  Without a common core structure or sequence, an ordinary skilled artisan would be unduly burdened to test each sequence to determine which polypeptides and/or mimetics are capable of binding to Bax in order to treat CIPN in a human subject. 
The Specification discusses where the full length bcl-w protein results in the treatment of CIPN when compared to control (See present specification, pg. 59, last paragraph; Figure 3B).  Similarly, the Specification discusses where the naturally occurring BH4 domain of bcl-w (i.e., SEQ ID NO: 2) results in the treatment of PIPN when compared to control (See present specification, pg. 60, 2nd paragraph; 
Although, the prior art demonstrates that a mimetic comprising the amino acid sequence of instant SEQ ID NO: 31 resulted in treatment of CIPN, the specification fails to demonstrate a representative number of polypeptides and mimetics, which would treat CIPN in a human subject.  Rather, the specification provides evidence of the full length bcl-w protein and a naturally occurring BH4 domain fragment of bcl-w (i.e., SEQ ID NO: 2).  Although, not every species is required to be demonstrated to evidence the intended result, given that the Specification found that bcl-w homologs, i.e., BH4 domains of bcl-2 and bcl-xL did not treat CIPN, a single polypeptide and a single mimetic demonstrating the intended use of treating CIPN in a human subject would not support that other polypeptides and/or mimetics without a common core structure or sequence would similarly function to bind Bax in order to treat CIPN in a human subject without undue experimentation.  Accordingly, claims 1, 4-5, 15-18, 20, 23, 26, 45-49, 52, 54-55, and 71-72 are unduly broad with respect to the administration of the encompassed polypeptides and/or mimetics.

The State of the Prior Art
Currently there is no prior art evidencing that administering a therapeutically effective amount of a bcl-w protein, a BH4 domain containing fragment thereof, a polypeptide, or a bcl-w mimetic would treat CIPN in a human subject.  
However, as discussed in the written description rejection above, a post-filing reference, i.e., Pease-Raissi et al., evidences that a mimetic consisting of the amino acid sequence of instant SEQ ID NO: 31 where the Xaa’s at positions 13 and 17 is pentenyl alanine and the Xaa at position 18 is th paragraph; Figures 5 and 6A-C).  Therefore, the state of the art evidences that one bcl-w mimetic treats CIPN. 
Regarding treatment of CIPN generally, Hu et al. teaches that the pathogenesis of CIPN have been studied for decades but it is not completely understood (See Hu et al., Curr. Neuropharmacology 17:184-196 (2019) at pg. 184, col. 2, last paragraph).  Hu et al. also teaches that multiple drugs have been used and studied for decades, but their effect against CIPN are still controversial according too different antineoplastic agents due to the diverse manifestations among different antineoplastic agents and complex drug-drug interactions (See Hu article, abstract; pg. 189, col. 2, last paragraph to pg. 190, col. 2, last paragraph).  Similarly, Brewer et al. teaches that there has been limited progress in discovery of agents that show benefit in the treatment of CIPN (See Brewer et al., Gynecologic Oncol. 140:176-183 (2016) at pg. 177, col. 1, last paragraph) (cited in the IDS received on 4/2/20).  None of the available therapies reverse the neuropathy although some may ameliorate the pain (See Brewer article, pg. 177, col. 1, last paragraph).  Brewer et al. also teaches that multiple agents have been evaluated as potential treatments for CIPN, but most have not shown a benefit in ameliorating established CIPN (See Brewer article, pg. 181, col. 2, last paragraph to pg. 182, col. 1, 1st paragraph; Table 3).  Therefore, prior art demonstrates the difficulty in the treatment of CIPN. 
Therefore, the level of predictability in the art is dependent on many factors including the functionality of fragments, polypeptides and/or mimetics including whether the fragments, polypeptides and/or mimetics bind to Bax thereby treating CIPN in a human subject.  While finding additional treatments for CIPN is important, the state of the art requires vast amounts of data, including analysis of the efficacy of a representative number of fragments, polypeptides and/or mimetics on treating CIPN, producing animal models based on the fragments, polypeptides and/or mimetics, additional in vitro and in vivo experiments on the fragments, polypeptides and/or mimetics in binding to Bax in order to treat CIPN, and additional phase 0, I, II, III, and IV clinical trials on the fragments, polypeptides and/or mimetics in binding to Bax in order to treat CIPN.

The Level of Skill in the Art


The Level of Predictability in the Art
The instant claimed invention is highly unpredictable.  If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains (i.e., administering a therapeutically effective amount of a bcl-w protein, a fragment thereof comprising SEQ ID NO: 2-3, 46, or 47, a polypeptide, or a bcl-w mimetic that binds Bax in order to treat CIPN in a human subject), then there is a lack of predictability in the art.  Moreover, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court has indicated that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  (See In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  
In the instant case, Applicants only demonstrate that the full length bcl-w protein and a naturally occurring BH4 domain fragment (i.e., SEQ ID NO: 2) functions by binding to IP3R1 is an effective therapy for treating CIPN, but fails to demonstrate a common core structure or sequence that each fragment, polypeptide and mimetic is required to contain in order to bind to Bax and be effective to treat CIPN thereby failing to demonstrate a representative number of fragments, polypeptides or mimetics, other than SEQ ID NO: 31, as an effective therapy for treating CIPN.  Rather, Applicants appear to rely on the assumption that by providing evidence that SEQ ID NO: 2 binds to IP3R1 thereby treating CIPN, would further indicate that any polypeptide or mimetic that is at least 50% identical to SEQ ID NO: 2 would exhibit similar intended results (i.e., binding to IP3R1 or Bax in order to treat CIPN in a human subject).  However, such an assumption cannot be made because there is no indication that a fragment of SEQ ID NO: 2, a polypeptide or a mimetic that differs structurally from SEQ ID NO: 2 or SEQ ID NO: 31, i.e., at least 80% identity, at least 85% identity, from 1-4 substitutions, from 1-3 substitutions, or from 1-2 substitutions, would exhibit similar positive results.  As discussed in the ["The Breadth of the Claims and The Nature of the Invention" section], the scope of the claimed invention encompasses up to 4 different amino acid differences including substitutions, deletions, or insertions from SEQ ID NO: 2-3 or 46 or up to nd paragraph).  Therefore, without more experimentation demonstrating the efficacy of a representative number of fragments, polypeptides and mimetics, the level of unpredictability remains high.  Therefore, it is unpredictable that the claimed fragments, polypeptides and mimetics will treat a human subject suffering from CIPN in a similar fashion as that of SEQ ID NOs: 2 or 31 because the claimed sequences do not share a common core structure or sequence that would be indicative of the desired result. 

The Amount of Direction Provided by the Inventor and 
The Presence or Absence of Working Examples
The Specification discloses that the full length bcl-w protein (Example 3) and the naturally occurring BH4 domain of bcl-w (i.e., SEQ ID NO: 2) (Example 4) treat paclitaxel-induced degeneration (See Figure 3).  Additionally, the Specification discloses in Example 5 an experiment demonstrating that the full length bcl-w and SEQ ID NO: 2 function upstream of IP3R1 to treat axon degeneration (See present Specification, Example 5; Figure 4).  Plus, the specification discloses in Example 6 that paclitaxel reduced bcl-w mRNA in axons (See present Specification, Example 6; Figure 5).  The specification also discloses in Example 7 that reduced expression of bcl-w causes enhanced susceptibility to paclitaxel-induced degeneration both in vitro and in vivo (See present Specification, Example 7; Figure 6).  However, the examples provided in the specification may not be indicative of valid results (i.e., administering a therapeutically effective amount of a bcl-w protein, a fragment thereof comprising SEQ ID NO: 2-3, 46, or 47, a polypeptide, or a bcl-w mimetic that binds Bax in order to treat CIPN in a human subject) because the examples fail to identity a necessary core structure and/or sequence that each fragment, polypeptide and/or mimetic must contain in order to achieve the desired result.  
Furthermore, the Specification provides little specific guidance or direction on the method of administering a polypeptide or mimetic that has at least 80% identity to the BH4 domain of bcl-w for in vitro or in vivo.  Thus, since the Specification fails to provide a representative number of fragments, polypeptides and/or mimetics sharing a common core sequence of structure which would bind to Bax thereby treating CIPN, there would be no way of determining whether full scope of the claimed method is achievable without an undue quantity of experimentation.

The Quantity of Experimentation Necessary 
In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention’s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation.  One wishing to practice the presently claimed invention would have to produce additional data and experimentation to determine whether administering a therapeutically effective amount of a bcl-w protein, a fragment thereof comprising SEQ ID NO: 2-3, 46 or 47, a polypeptide, or a bcl-w mimetic that binds Bax in order to treat CIPN in a human subject

Conclusion of 35 U.S.C. 112(a) (Enablement) Analysis 

MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic Id. at p. 1005.
After applying the Wands factors and analysis to claims 1, 4-5, 15-18, 20, 23, 26, 45-49, 52, 54-55, and 71-72, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 1, 4-5, 15-18, 20, 23, 26, 45-49, 52, 54-55, and 71-72 would not be enabled by the written disclosure excluding that of administering to a bcl-w protein, a fragment thereof comprising SEQ ID NO: 2, or a bcl-w mimetic comprising an internally cross-linked polypeptide comprising the amino acid sequence of SEQ ID NO: 31 where the Xaa’s at positions 13 and 17 are selected from an alpha, alpha-disubstituted non-natural amino acid with olefinic side chains, (S)-2-(4-pentenyl)Ala-OH, and (R)-2-(4-pentenyl)Ala-OH, and the Xaa at position 18 is norleucine, where the bcl-w protein, the fragment, or bcl-w mimetic binds Bax to a human subject in order to treat CIPN.  Therefore, claims 1, 4-5, 15-18, 20, 23, 26, 45-49, 52, 54-55, and 71-72, are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to administer (1) a fragment comprising SEQ ID NO: 3, 46 or 47, (2) a polypeptide or bcl-w mimetic comprising an internal cross-link and is at least 80% identical to SEQ ID NO: 2-3, 46 or 47, (3) a polypeptide or bcl-w mimetic comprising an internal cross-link and is at least 85% identical to the BH4 domain of bcl-w, (4) a polypeptide or bcl-w mimetic comprising an amino acid sequence having between 1 to 4 substitutions relative to the amino acid sequence of SEQ ID NO: 2-3, 46 or 47, irrespective of whether the substitutions are located, (5) a polypeptide or bcl-w mimetic comprising an amino acid sequence having between 1 to 3 substitutions relative to the amino acid sequence of SEQ ID NO: 2-3, 46 or 47, irrespective of whether the substitutions are located, and (6) a polypeptide or bcl-w mimetic comprising an amino acid sequence having between 1 to 2 substitutions relative to the amino acid sequence of SEQ ID NO: 2-3, 46 or 47, irrespective of whether the substitutions are located in an amount effective to bind Bax thereby treating CIPN in a human subject.

Applicants’ Arguments
.

Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive for the following reasons.
	In response to Applicant’s argument that one of ordinary skill in the art would have had little doubt that Applicants enabled the genera of the claimed polypeptides and bclw mimetics because one of ordinary skill in the art would have understood in view of the present application and what was well known in the art how to make and use polypeptides and bclw mimetics in the genera of the claimed invention without undue experimentation, it is found unpersuasive.  Pursuant to MPEP 2164.01(a), “[t]he determination that “undue experimentation” would have been needed to make and use the claimed In re Wands, 858 F.2d at 737, 8 USPQ2d at 1400, 1404.  
MPEP 2164.02 states “[t]o make a valid rejection, one must evaluate all the facts and evidence and state why one would not expect to be able to extrapolate that one example across the entire scope of the claims. For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art (in view of level of skill, state of the art and the information in the specification) would expect the claimed genus could be used in that manner without undue experimentation. Proof of enablement will be required for other members of the claimed genus only where adequate reasons are advanced by the examiner to establish that a person skilled in the art could not use the genus as a whole without undue experimentation.” (emphasis added).  
In the instant case, it is acknowledged that the naturally occurring amino acid sequences of the BH4 domains of bclw, bcl2, and bclXL are well known in the art.  Moreover, as discussed in the rejection above, it is acknowledged that the instant specification demonstrates that the naturally occurring bclw protein and the full length bclw BH4 domain demonstrate efficacy in treating CIPN in a subject by binding to Bax.  This evidence is enabled and is indicated as such in the rejection above.  Moreover, it is acknowledged that there appears to be an additional species examined, i.e., bclw BH4-SAHB (i.e., stabilized alpha-helix of bcl2 domains), in Examples 3 and 12-13, but there is no indication what the sequence of this mimetic is.  However, as discussed in the rejection above, these limited examples do not constitute a representative number of species demonstrating the intended function/use that an ordinary skilled artisan can extrapolate to the entire genera claimed.  Moreover, it is not clear how general teachings regarding how to modify SEQ ID NO: 2, 3, 46 or 47, e.g., anywhere from 1-10 amino acid substitutions, suggest to an ordinary skilled artisan a necessary core structure, sequence and/or amino acid residues that each polypeptide and/or mimetic must have in order to function in the treatment of CIPN in a subject by binding to Bax.  Similarly, it is not clear how a sequence alignment between the naturally occurring bclw, bcl2, and bclXL BH4 domain amino acid sequences suggests to an ordinary 
Additionally, the Office’s position is supported by the holding in Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 52 USPQ2d 1129 (Fed. Cir. 1999).  As discussed in MPEP 2164.06(b)(I)(A), in Enzo Biochem, Inc. v. Calgene, Inc., the court held that two patents with claims directed to genetic antisense technology (which aims to control gene expression in a particular organism), were invalid because the breadth of enablement was not commensurate in scope with the claims. Both specifications disclosed applying antisense technology in regulating three E. coli genes. Despite the limited disclosures, the specifications asserted that the "[t]he practices of this invention are generally applicable with respect to any organism containing genetic material which is capable of being expressed … such as bacteria, yeast, and other cellular organisms." Thus, the court construed the claims to encompass the application of antisense methodology in a broad range of organisms. Ultimately, the court relied on the fact that (1) the E. coli to other types of cells was quite high, especially in light of the record, which included notable examples of the inventor’s own failures to control the expression of other genes in E. coli and other types of cells. Thus, the teachings set forth in the specification provided no more than a "plan" or "invitation" for those of skill in the art to experiment using the technology in other types of cells.  
	In the instant case, like in the Calgene case, the amount of direction and the number of working examples provided in the specification were very narrow compared to the wide breadth of the claims at issue, treating CIPN is a highly unpredictable technology as evidenced by the Hu and Brenner references discussed in the rejection above, and the amount of experimentation required to adapt the practice of treating CIPN by administering the full length bclw protein, a fragment thereof comprising the full length natural bclw BH4 domain (i.e., SEQ ID NO: 2), or a bcl-w mimetic comprising an internally cross-linked polypeptide comprising the amino acid sequence of SEQ ID NO: 31 where the Xaa’s at positions 13 and 17 are selected from an alpha, alpha-disubstituted non-natural amino acid with olefinic side chains, (S)-2-(4-pentenyl)Ala-OH, and (R)-2-(4-pentenyl)Ala-OH, and the Xaa at position 18 is norleucine to other types of polypeptides and/or mimetics that are at least 80% identity to SEQ ID NOs: 2-3, 46 or 47 is quite high, especially given that the inventor’s demonstrate that the bcl2 and bclXL BH4 domain were not effective in treating CIPN.  Therefore, like in the Calgene case, the teachings set forth in the specification and in the prior art provide no more than a "plan" or "invitation" for those of skill in the art to experiment using the technology for polypeptides and/or mimetics that do not have a common core structure, sequence and/or amino acid residues with SEQ ID NO: 2.  Applicants are invited to provide additional data demonstrating a representative number of polypeptide and mimetic sequences that function as claimed.  Without such additional data, the instant disclosure and the state of the art fail enable one or ordinary skill in the art to perform the claimed method without undue experimentation. 
	Accordingly, the rejection is maintained as Applicants’ arguments are found unpersuasive.  

Allowable Subject Matter
Claims 58-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that there is no teaching or suggestion in the art to administer a therapeutically effective amount of a bclw mimetic comprising the amino acid sequence as recited in claims 58-61 to a subject in order to treat CIPN.  In light of the examples in the instant specification, i.e., Examples 3-4, and the Pease-Raissi reference, an ordinary skilled artisan would be enabled to practice the claimed invention without undue experimentation.  Therefore, the scope of claims 58-61 are novel, nonobvious, and satisfy all 112 requirements. 
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654